United States Court of Appeals,

                                             Fifth Circuit.

                                      Nos. 97-30214, 97-30244.

                     SEALED APPELLEES, Third Party Plaintiffs-Appellees,

                                                   v.

                  SEALED APPELLANTS, Third Party Defendants-Appellants.

                  In re Moise S. STEEG, Jr. and Steeg & O'Connor, Petitioners.

                                            April 18, 1997.

Appeal from the United States District Court for the Eastern District of Louisiana.

On Pet ition for Writ of Mandamus to the United States District Court for the Eastern District of
Louisiana.

Before HIGGINBOTHAM, DAVIS and BENAVIDES, Circuit Judges.

        PER CURIAM:

        We are not persuaded that the discovery order entered by the district court and contested

here is an appealable order. Nor can we conclude that this order compelling production of the

documents meets the demanding standard for issuing a writ of mandamus. The preferable practice

in factual patterns, such as here, is for the court to examine a sufficient number of the contested

documents to insure the informed protection of the privilege protecting the thought processes of an

attorney. That examination can be conducted by the court or a special master or magistrate judge

as the district court may choose.

        We dismiss the appeal and deny the petition for writ of mandamus. We also stay the order

of production pending further order of the district court. Our stay left, as it is, in the control of the

district court is to allow the in camera examination of documents the district court may order.

        The appeal is dismissed for want of jurisdiction, and the petition for writ of mandamus is

denied. The production order at issue is stayed pending further order of the district court.